Title: To James Madison from Hubbard Taylor, 20 April 1805
From: Taylor, Hubbard
To: Madison, James


Dear Sir
Caroline 20th. April 1805
Herewith you will receve an Acct. of the disbursement of the Money long ago deposited in my hands for your Land purposes. I called at your house on my way in & saw Mr. Willis, & he has paid me some Money for the future, demands of his Intrest, to the lands in right of Mrs. Willis. I wish to be informed if any agremt. has taken place between your & your Neice, & what is the proportion you now hold, & if it is assertained & to be authorised if you wish it to enter each proporti[o]n in the name of the owner. You’l observe there is 3/10 due you on the acct. which will be applied to ward the last years taxs which is now due, Any Money your may think proper to remit for the future Tax’s & the ballance now due, can be forwarded by my brother James.
I have seen Majr. Wm. Madison and expect he will meet me, at the F[r]edericksburg district Court, on the subject of your joint business on which subject suppose he has written you.
I had intended to make it convenient for to have seen you at the federal City but believe it will be out of my power, which I much regret but I can assure you that I shall always feel a pleasure in rendering you any services in my power—with respect to Mrs. Madison I am with great esteem Yrs sincerly
H. Taylor
